DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 04-25-22.
Claims 1, 9, 11-13, 16 and 19 are amended.

Election/Restrictions
Applicant's election with traverse of Group I, claims 8-19, in the reply filed on 04-25-22 is acknowledged.  
Applicant stated reason for the traverse is “to maintain a possibility of rejoinder of non-elected method claim”, and as amended, method claim 1 includes all the features and limitations of product claim 8.  
a) it is just one way to maintain a possibility of rejoinder; you can elect without traverse, then add all limitation of the elected claim to the non-elected claim each time do amendments.
b) Even the statement is not true itself, the limitation of “a blind hole in the stack towards the embedded component” in claim 1, which does not equal to the limitation “a blind hole in the stack exposing a surface portion of the embedded component”; but it is ok, if you still want to rejoinder, you still can amend claim 1 after non-final office action.
c) Actually, there is no real traverse argument or ground provided in the amendment. The requirement is still deemed proper and is therefore made FINAL. claims 1-7 are withdrawn from consideration as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8-11 and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong et al. (US20190326339).
	Re Claim 8, Dong show and disclose
A component carrier, comprising: 
a stack (fig. 5) comprising at least one electrically conductive layer structure (212 and 233, fig. 5) and/or at least one electrically insulating layer structure (23, 84, 24 and insulating substrate of 21 for mounting or embedding a photosensitive component in center photosensitive area 211 and pad 212 or distributing layer 93 at sides, fig. 5 and 7); 
a component (optical sensor of 21 mounted in photosensitive area 211, fig. 5) embedded in the stack; and 
a blind hole (opening 22, fig. 5) in the stack exposing a surface portion of the embedded component and having at least partially curved sidewalls (curved walls, fig. 5) delimited by the stack.
Re Claim 9, Dong show and disclose
The component carrier according to claim 8, wherein the component is an optical component (21, fig. 5), selected from the group consisting of an optical sensor (optical sensor 21, fig. 5), an optical emitter, a light-emitting device, and an optically receiving and/or emitting device.
Re Claim 10, Dong show and disclose
The component carrier according to claim 8, wherein the component has an aperture (opening, fig. 5) at the exposed surface portion.
Re Claim 11, Dong show and disclose
component carrier according to claim 10, comprising an optical element accommodated at least partially in the aperture (fig. 5).
Re Claim 14, Dong show and disclose
The component carrier according to claim 8, wherein the at least partially curved sidewalls are at least partially concavely curved (fig. 5).
Re Claim 15, Dong show and disclose
The component carrier according to claim 8, wherein the at least partially curved sidewalls have a curved section (a curved section on wall of 84 in the opening, fig. 5) and a step (a step surrounding a recessed photosensitive area 211, fig. 5) at an interface with the component.
Re Claim 16, Dong show and disclose
The component carrier according to claim 15, wherein the curved section is delimited by a first one of the at least one electrically insulating layer structure (84, fig. 5), and the step is delimited by a second one of the at least one electrically insulating layer structure (insulating substrate of 21, fig. 5).


Re Claim 17, Dong show and disclose
The component carrier according to claim 8, wherein the at least partially curved sidewalls taper towards the embedded component (fig. 5).
Re Claim 18, Dong show and disclose
The component carrier according to claim 8, wherein the exposed surface portion is a sensor-active surface (211 photosensitive region, fig. 5) of the component.
Re Claim 19, Dong show and disclose
The component carrier according to claim 8, comprising at least one of the following features: 
wherein the component is selected from a group consisting of an electronic component (optical sensor 21, fig. 5), an electrically non-conductive and/or electrically conductive inlay, a heat transfer unit, a light guiding element, an optical element, a bridge, an energy harvesting unit, an active electronic component, a passive electronic component, an electronic chip, a storage device, a filter, an integrated circuit, a signal processing component, a power management component, an optoelectronic interface element, a voltage converter, a cryptographic component, a transmitter and/or receiver, an electromechanical transducer, an actuator, a microelectromechanical system, a microprocessor, a capacitor, a resistor, an inductance, an accumulator, a switch, a camera, an antenna, a magnetic element, a further component carrier, and a logic chip; 
wherein the at least one electrically conductive layer structure comprises at least one of the group consisting of copper, aluminum, nickel, silver, gold, palladium, and tungsten; wherein the at least one electrically insulating layer structure comprises at least one of the group consisting of reinforced resin, non-reinforced resin, epoxy resin (epoxy resin, [0090]) or Bismaleimide-Triazine resin, FR-4, FR-5, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based build-up material, polytetrafluoroethylene, a ceramic, and a metal oxide; 
wherein the component carrier is shaped as a plate (fig. 5); wherein the component carrier is configured as one of the group consisting of a printed circuit board, and a substrate (fig. 5); wherein the component carrier is configured as a laminate-type component carrier (fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. in view of Fukuyama et al. (US20200357838).
Re Claims 12-13, Dong show and disclose
The component carrier according to claim 8, 
Dong does not disclose 
wherein a maximum width of the blind hole is less than 150 µm; wherein a width of the exposed surface portion is less than 100 µm. 
Fukuyama teaches a device wherein
a maximum width of the blind hole is less than 150 µm (an opening width of approximately 100 μm to approximately 20 mm may be employed, [0321]); a width of the exposed surface portion is less than 100 µm (smaller than the opening, fig. 5 of Dong); 
Therefore, it would have been obvious to one having ordinary skill in the art to use the size of the opening for an optical sensor as taught by Fukuyama in the electronic device of Dong, in order to have variety design choice of size of opening for an optical sensor in the electronic device, and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.   In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20110203107-A1 US-20090321118-A1 US-20190326188-A1 US-20210013180-A1 US-20200161199-A1 US-20200109047-A1 US-20160143139-A1 
US-20190265119-A1 US-10283680-B2 US-8914974-B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848